In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
Nos. 16‐2080 & 16‐2026 
COLUMBIA COLLEGE CHICAGO, 
                                        Petitioner/Cross‐Respondent, 

                                 v. 

NATIONAL LABOR RELATIONS BOARD, 
                             Respondent/Cross‐Petitioner. 
                     ____________________ 

   Petition for Review and Cross‐Application for Enforcement of an  
              Order of the National Labor Relations Board.  
           Nos. 13‐CA‐073486, 13‐CA‐073487, 13‐CA‐076794,  
              13‐CA‐078080, 13‐CA‐081162, 13‐CA‐084369 
                     ____________________ 

  ARGUED NOVEMBER 29, 2016 — DECIDED FEBRUARY 2, 2017 
               ____________________ 

   Before BAUER, FLAUM, and HAMILTON, Circuit Judges. 
    FLAUM,  Circuit  Judge.  Petitioner  Columbia  College  Chi‐
cago (“Columbia”) seeks review of a National Labor Relations 
Board (“NLRB”) order. The order required Columbia to en‐
gage in “effects bargaining” with the Part‐Time Faculty Asso‐
ciation  at  Columbia  College  Chicago  (“PFAC”)  under  the 
terms of the parties’ collective‐bargaining agreement (“CBA”) 
regarding credit‐hour changes to Columbia’s performing‐arts 
2                                         Nos. 16‐2080 & 16‐2026 

curriculum, and awarded bargaining expenses to PFAC. We 
grant Columbia’s petition for review, and  grant in part and 
deny in part the NLRB’s application for enforcement. We thus 
enforce in part and vacate in part the Board’s order, and re‐
mand for further proceedings.  
                           I. Background 
     Columbia is a private, independent college that specializes 
in communication, media, and the arts. Since 1998, PFAC has 
served  as  the  exclusive  collective‐bargaining  representative 
for part‐time faculty at Columbia, of which there were over 
1,200. PFAC and Columbia were parties to a CBA that, by its 
terms, was in effect from 2006 to August 31, 2010. The parties 
agreed to keep the 2006 CBA in place while they bargained 
for a successor agreement, and so the former was in effect at 
all times relevant to this case. 
    The CBA contained several provisions that are pertinent 
to this appeal. First, the agreement had a management‐rights 
clause permitting Columbia to make decisions about its edu‐
cational, fiscal, and employment policies without first having 
to bargain with PFAC: 
       Columbia … retain[s] all … rights … inherent in 
       the management of [Columbia] … except as spe‐
       cifically modified by this Agreement during its 
       term.  All  the  rights  and  responsibilities  of  Co‐
       lumbia … shall be retained and exercised in [its] 
       sole  discretion  including  by  way  of  example 
       and not in any way limited to: 
         A.  The  right  to  plan,  establish,  terminate, 
       modify,  and  implement  all  aspects  of  educa‐
Nos. 16‐2080 & 16‐2026                                           3

       tional  policies  and  practices,  including  curric‐
       ula;  admission  and  graduation  requirements 
       and standards; scheduling; … and the … reduc‐
       tion,  modification,  alteration  …  or  transfer  of 
       any job, department, program, course, institute, 
       or other academic or non‐academic activity and 
       the  staffing  of  the  activity,  except  as  may  be 
       modified by this Agreement. 
           B.  The  right  to  manage  [Columbia]  and  di‐
       rect [Columbia’s] property, including fiscal and 
       budgetary policy …, except as may be modified 
       by this Agreement. 
          C. The right to … establish, modify, and dis‐
       continue rules and regulations … relating to the 
       performance  of  work,  including  workload, 
       scheduling of work and its location …, except as 
       may be modified by this Agreement. 
    Second, the CBA determined part‐time faculty pay using 
two main variables: the number of credit hours a course car‐
ried and the total number of credit hours the faculty member 
had previously taught. The agreement contained a minimum‐ 
compensation schedule for three‐credit‐hour courses and pro‐
vided  that  “[c]ompensation  for  courses  totaling  other  than 
three credits shall be prorated” accordingly. Minimum com‐
pensation for a given course increased as faculty accumulated 
credit hours from prior semesters. The CBA required Colum‐
bia to notify the instructor of a given course of any significant 
changes to the course.  
    Finally, a section entitled “Entire Agreement,” also known 
as a “zipper clause,” stated: 
4                                                   Nos. 16‐2080 & 16‐2026 

           The parties acknowledge that during the nego‐
           tiations which resulted in this Agreement, each 
           had the right and opportunity to make demands 
           and proposals on any subject or matter … and 
           that  the  understandings  and  agreements  ar‐
           rived at by the parties after the exercise of that 
           right  and  opportunity  are  set  forth  in  this,  the 
           sole  Agreement  between  the  parties  regarding 
           wages, hours, and other terms and conditions of 
           employment. 
    By January 2010, PFAC and Columbia had begun negoti‐
ations for a successor CBA. The parties met weekly and kept 
a running list of contract items that were not in dispute and 
about which the parties planned to agree. 
    In  the  spring  of  2010,  Columbia  administrators  reevalu‐
ated the school’s curriculum. As part of that process, Colum‐
bia  unilaterally  decided  to  reduce  the  credit  hours  for  ten 
courses  in  its  School  of  Fine  and  Performing  Arts,  with  the 
changes to take effect in the 2011–2012 academic year. Colum‐
bia  notified  part‐time  faculty  members  affected  by  these 
changes, but not PFAC.1 
    In July 2010, PFAC filed an unfair‐labor‐practice charge re‐
garding Columbia’s refusal to bargain over the effects of its 
decision to reduce course credit hours in the Photography De‐
partment—a  different  department  from  the  ones  at  issue  in 
this case. The parties settled that charge on October 22, 2010.2  

                                                 
      1  The  2006  CBA  did  not  require  Columbia  to  notify  PFAC  of  such 

changes, only the individually‐affected faculty members. 
      2 As part of the settlement, Columbia agreed to bargain over the ef‐

fects of changes to credit hours in the Photography Department, and not 
Nos. 16‐2080 & 16‐2026                                                           5

     Meanwhile, the negotiations over the successor CBA were 
still ongoing, and on October 27, 2010, Columbia sent PFAC a 
proposal that included a modified management‐rights clause. 
The modified clause was similar to the 2006 clause, but pro‐
posed new language extending the clause to explicitly waive 
PFAC’s right to bargain over the effects or impact of Colum‐
bia’s management decisions. On October 29, PFAC expressed 
concern about the proposed modification. 
    On March 30, 2011, Columbia submitted a new, compre‐
hensive CBA proposal to PFAC. The document included the 
additional  management‐rights‐clause  language  that  Colum‐
bia had proposed in October 2010. In October 2011, after fur‐
ther negotiations, Columbia resubmitted its March 2011 pro‐
posal  to  PFAC.  PFAC  responded  by  saying  that  Columbia 
was engaging in regressive bargaining. 
    Negotiations  broke  down  and  stalled  for  several  weeks. 
Then, on December 19, 2011, Columbia sent PFAC another re‐
vised contract, but with even stronger language in the man‐
agement‐rights  clause,  which  was  “intended  to  constitute  a 
clear  and  unmistakable  waiver  of  any  rights  [PFAC]  might 
otherwise have to bargain over managerial rights and/or the 
effects or impact on unit members of [Columbia’s] decisions 
with respect to such rights.” (first alteration in original). 
   Around  the  same  time,  PFAC  learned  of  the  credit‐hour 
reductions  that  Columbia  had  made  in  the  spring  of  2010. 
PFAC sought a list of affected courses from Columbia and de‐
manded to bargain over the effects of the changes.  

                                                 
to  violate  the  National  Labor  Relations  Act  “in  any  similar  way”  in  the 
future. However, the parties do not argue that the settlement’s non‐viola‐
tion provision impacts the current dispute.  
6                                           Nos. 16‐2080 & 16‐2026 

    On  February  13,  2012,  PFAC  called  for  Columbia  to  re‐
sume  face‐to‐face  negotiations  from  the  parties’  bargaining 
positions as they had stood in October 2011. PFAC also stated 
that  it  would  not  consider  Columbia’s  December  2011  pro‐
posal, which PFAC felt was regressive. On February 21, 2012, 
Columbia notified PFAC that the college did not believe it had 
an  obligation  to  bargain  with  PFAC  about  the  effects  of 
course‐credit‐hour  reductions.  Nevertheless,  Columbia  pro‐
vided  a  list  of  the  impacted  courses,  and  stated  that  it  was 
willing meet to discuss the issue if PFAC would first give Co‐
lumbia  a  proposal  regarding  the  effects,  and  a  list  of  PFAC 
members  that  had  been  affected  by  the  changes  to  course 
credit hours. Similar exchanges followed in March and April 
2012. 
   On May 4, 2012, Columbia agreed to meet and discuss the 
credit‐hour reductions, and the parties resumed face‐to‐face 
negotiations in late June 2012. (PFAC did not allege that Co‐
lumbia had engaged in bad‐faith bargaining after this date.) 
   On August 28, 2012, the NLRB lodged a complaint against 
Columbia.  The  Board’s  consolidated  complaint  alleged, 
among  other  things,  that  Columbia  had  violated  Sections 
8(a)(1) and (5) of the NLRA, 29 U.S.C. §§ 158(a)(1), (5), by fail‐
ing to bargain: 1) over the effects of the credit‐hour reductions 
from February to May 2012; 2) for a successor CBA from Feb‐
ruary to June 2012; and 3) in good faith with PFAC. 
    On March 15, 2013, after a full hearing, the Administrative 
Law Judge (“ALJ”) issued his recommended decision and or‐
der. He concluded that Columbia had failed to engage in ef‐
fects bargaining, had failed to adequately negotiate for a suc‐
cessor CBA, had set illegal preconditions to bargaining, and 
Nos. 16‐2080 & 16‐2026                                                     7

had demonstrated bad‐faith bargaining in its overall behav‐
ior. However, the ALJ declined to award special remedies, in‐
cluding reimbursement of PFAC’s bargaining expenses, not‐
ing,  “I  cannot  find  …  that  [Columbia’s]  misconduct  was  so 
aggravated  as  to  infect  the  bargaining  process  to  the  point 
where traditional remedies would not be effective.” Colum‐
bia,  PFAC  and  the  NLRB  each  filed  exceptions  to  the  ALJ’s 
decision. 
    On  March  24,  2016,  the  NLRB,  through  a  divided  three‐
member  panel,  issued  its  decision  and  order.  The  NLRB 
agreed that Columbia had failed to engage in effects bargain‐
ing, set unlawful preconditions to bargaining, and negotiated 
in bad faith. Noting the absence of objections, the NLRB also 
adopted  the  ALJ’s  findings  on  Columbia’s  failure  to  ade‐
quately bargain over a successor CBA.3  
     However,  the  NLRB  disagreed  with  the  ALJ  regarding 
remedies, and awarded bargaining expenses. The NLRB or‐
dered Columbia to compensate PFAC for efforts to initiate ef‐
fects bargaining from February 21, 2012, to May 4, 2012, and 
in  connection  with bargaining for a successor contract  from 
March 31, 2012, to June 13, 2012.  

                                                 
     3 The NLRB likewise adopted the ALJ’s findings regarding several al‐

legations not at issue in this appeal, including Columbia’s failure to pro‐
vide information on its professor‐evaluation system, misconduct toward 
a PFAC negotiator and Columbia faculty member, and maintenance of an 
overbroad work rule. Columbia does not challenge any of these adopted 
findings. The NLRB further adopted the ALJ’s dismissal of several allega‐
tions against Columbia, and the NLRB does not challenge this aspect of 
the order. We summarily enforce the unchallenged portions of the NLRB’s 
decision and order. E.g., N.L.R.B. v. Alwin Mfg. Co., 78 F.3d 1159, 1162 (7th 
Cir. 1996); 29 U.S.C. § 160(e).  
8                                                   Nos. 16‐2080 & 16‐2026 

   As  to  the  governing  standard  for  waivers  of  bargaining 
rights, the NLRB majority stated, 
           We also reject our dissenting colleague’s argu‐
           ment  that  [Columbia]  had  no  duty  to  bargain 
           over the effects of its decision to change course 
           credit  hours  under  the  contract‐coverage  test 
           endorsed  by  the  District  of  Columbia  Circuit 
           and the Seventh Circuit. The Board has declined 
           to adopt the contract‐coverage standard and in‐
           stead  has  consistently  applied  the  “clear  and 
           unmistakable” waiver standard. See Provena St. 
           Joseph Medical Center, 350 NLRB 808 (2007) .… 
    The dissenting panel member argued that Columbia had 
not violated the NLRA because the college had no duty to bar‐
gain over the effects of the credit‐hour reductions. The dissent 
outlined  three  rationales  for  this  conclusion:  1)  the  effects 
were the inevitable consequence of a permissible managerial 
decision  under  Fresno  Bee,  339  NLRB  1214  (2003);4  2)  under 
binding case law from this Court, the effects of the credit‐hour 
reductions were already “covered” by the CBA and there was 
no  indication  that  the  effects  should  be  treated  separately 
from the decision itself; and 3) Columbia did not violate the 
NLRA even under the majority’s version of the unmistakable‐



                                                 
     4 Under Fresno Bee, an employer has no duty to bargain over the effects 

of a permissible managerial decision if “the change resulted directly from 
that  decision,  [and]  there  was  no  possibility  of  an  alternative  change  in 
terms of employment that would have warranted bargaining.” 339 NLRB 
at 1214–15 (citing Holly Farms Corp. v. N.L.R.B., 48 F.3d 1360, 1368 (4th Cir. 
1995)).  
Nos. 16‐2080 & 16‐2026                                             9

waiver  standard. The dissent concluded that bargaining ex‐
penses were inappropriately awarded. This appeal followed. 
                            II. Discussion 
    Though  “we  give  substantial  deference  to  both  [the 
NLRB’s]  findings  of  fact  and  its  interpretations  of  the 
[NLRA],” we must still “determine whether the Board’s deci‐
sion is supported by substantial evidence and whether its le‐
gal conclusions have a reasonable basis in law.” Roundy’s Inc. 
v. N.L.R.B., 674 F.3d 638, 645–46 (7th Cir. 2012) (citations omit‐
ted). “We defer to the Board’s  interpretation of the  [NLRA] 
unless its legal conclusions are irrational or inconsistent with 
the  Act.  Where  a  matter  involves  analysis  of  state  law  for 
which  the  Board  has  no  special  expertise,  however,  our  re‐
view is de novo,” including in matters of contractual interpre‐
tation. Id. at 646 (citations and internal quotation marks omit‐
ted). Additionally, courts “refuse[] enforcement of Board or‐
ders where they ha[ve] no reasonable basis in law, either be‐
cause the proper legal standard was not applied or because 
the Board applied the correct standard but failed to give the 
plain  language  of  the  standard  its  ordinary  meaning.”  Ford 
Motor Co. v. N.L.R.B., 441 U.S. 488, 497 (1979) (citation and in‐
ternal quotation marks omitted). 
     The NLRB, in finding for PFAC, applied the “clear and un‐
mistakable waiver” standard. However, as the NLRB’s order 
recognized,  when  a  binding  CBA  fully  defines  the  parties’ 
rights on the contested issue, we look only to the language of 
the  agreement;  the  clear‐and‐unmistakable‐waiver  standard 
is irrelevant. See Chicago Tribune Co. v. N.L.R.B., 974 F.2d 933, 
937 (7th Cir. 1992). Because the NLRB chose to apply a stand‐
10                                           Nos. 16‐2080 & 16‐2026 

ard that conflicts with this Court’s precedents, we owe no def‐
erence to the NLRB’s legal conclusions. See Ford Motor Co., 441 
U.S. at 497; Roundy’s Inc., 674 F.3d at 645–46.  
      A. Contractual Waiver of Effects Bargaining  
    The  NLRA  allows  employees  to  bargain  collectively 
through a chosen bargaining representative. 29 U.S.C. § 157. 
An employer must bargain with the representative over sig‐
nificant  changes  in  working  conditions.  See  id.  §  158(a)(5); 
Contemporary Cars, Inc. v. N.L.R.B., 814 F.3d 859, 868 (7th Cir. 
2016);  Local  15,  Int’l  Bhd.  of  Elec.  Workers,  AFL‐CIO  v.  Exelon 
Corp., 495 F.3d 779, 783 (7th Cir. 2007). Statutory rights such 
as these may be waived by the bargaining representative, of‐
ten  “to  secure  gains  it  considers  of  more  value  to  its  mem‐
bers.” Metro. Edison Co. v. N.L.R.B., 460 U.S. 693, 707 (1983), 
Waivers of statutory rights must be “clear and unmistakable.” 
Id. at 708. 
      Since Metropolitan Edison, this Court has determined that  
         where  the  contract  fully  defines  the  parties’ 
         rights as to what would otherwise be a manda‐
         tory subject of bargaining, it is incorrect to say 
         that the union has “waived” its statutory right 
         to bargain; rather, the contract will control and 
         the “clear and unmistakable” intent standard is 
         irrelevant. 
Chicago Tribune, 974 F.2d at 937 (quoting Local Union No. 47 v. 
N.L.R.B., 927 F.2d 635, 641 (D.C. Cir. 1991)). The parties refer 
to  this  agreement‐centric  approach  as  “contract‐coverage 
analysis.”  
Nos. 16‐2080 & 16‐2026                                            11

    This type of analysis applies to decisions taken by employ‐
ers and to the effects of those decisions, unless the parties’ col‐
lective‐bargaining  agreement  contemplates  treating  effects 
separately  from  the  decisions  covered  by  the  terms  of  the 
agreement.  Enloe  Med.  Ctr.  v.  N.L.R.B.,  433  F.3d  834,  838–39 
(D.C. Cir. 2005) (“Whether the parties contemplated that the 
collective  bargaining  agreement  would  treat  the  effects  of  a 
decision separately from the decision itself is just as much a 
matter of ordinary contract interpretation as is the initial de‐
termination of whether the agreement covers the matter alto‐
gether. It would be rather unusual, moreover, to interpret a 
contract as granting an employer the unilateral right to make 
a particular decision but as reserving a union’s right to bar‐
gain  over  the effects of that decision. This is not to say that 
such an interpretation is inconceivable, but it would seem that 
there would have to be some language or bargaining history 
to support the proposition that the parties intended to treat 
the issues separately.”).  
    Thus, under Chicago Tribune, the NLRB or reviewing court 
should first look to see whether the parties are subject to an 
agreement,  such  as  a  collective‐bargaining  agreement,  that 
sets out their respective rights and responsibilities. If there is 
such an agreement, the adjudicating body should determine, 
using  normal  principles  of  contract  interpretation,  whether 
the  agreement  “fully  defines  the  parties’  rights  as  to  what 
would otherwise be a mandatory subject of bargaining.” 974 
F.2d at 937. If it does, the court should apply the terms of the 
agreement to the facts of the case in deciding whether the em‐
ployer has fulfilled its contractual obligations. Finally, if the 
bargaining representative argues that the employer was obli‐
gated to bargain over the effects of the employer’s decision, 
the court should look to see whether the governing agreement 
12                                                  Nos. 16‐2080 & 16‐2026 

or the parties’ bargaining history indicates an intent to treat 
effects bargaining separately from bargaining over the deci‐
sion itself. See Enloe Med. Ctr., 433 F.3d at 838–39.  
    In the absence of a CBA, credit‐hour changes would likely 
be  a  mandatory  subject  of  bargaining  between  the  parties. 
However,  in  this  case,  PFAC  and  Columbia  agreed  to  con‐
tinue the terms of their 2006 CBA while negotiating a succes‐
sor agreement. The 2006 agreement gave Columbia “sole dis‐
cretion” to, among other things, “modify … all aspects of ed‐
ucational policies and practices,” including the “modification 
[or] alteration … of any … course.” Reducing the number of 
credit hours for a course constitutes a modification or altera‐
tion of that course. The management‐rights clause thus fully 
defined the parties’ rights with respect to course‐credit‐hour 
changes.5  
   Further,  the  agreement  did  not  create  a  decisions‐effects 
bargaining dichotomy. PFAC did not adduce bargaining‐his‐
tory evidence or point to contractual language showing that 
the  parties  intended  to  treat  effects  bargaining  separately 
from Columbia’s decision‐making rights. To the contrary, Co‐
lumbia  had  made  many  credit‐hour  changes  in  prior  years, 
and  PFAC  had  not  demanded  effects  bargaining  until  the 
2010 Photography Department lawsuit. 6 When PFAC first de‐
manded to engage in effects bargaining over the credit‐hour 
                                                 
      5 Columbia complied with its related contractual obligation to notify 

affected faculty members of impending significant changes to courses.   
      6 
      The  NLRB  argues  that  the  Photography  Department  settlement 
agreement’s  effects‐bargaining  provision  indicates  that  PFAC  did  not 
waive its effects‐bargaining rights. Columbia argues that years of unchal‐
lenged curriculum changes shows the opposite. While true that “[t]he fail‐
ure to demand bargaining in the past, without more, does not waive that 
Nos. 16‐2080 & 16‐2026                                                          13

reductions in this case, Columbia’s initial rejoinder stated that 
Columbia did not have such a bargaining obligation.7 Regard‐
ing the CBA’s terms, the parties agreed both to tie part‐time‐
faculty compensation to credit hours and to allow Columbia 
to unilaterally modify those hours, without engaging in sep‐
arate effects bargaining for changes in faculty pay.  
    In sum, Columbia and PFAC bargained over their respec‐
tive  rights  and  duties,  and  agreed  to  a  binding  CBA.  The 
terms of that contract gave Columbia the right to alter course 
credits—the subject area over which PFAC wanted to engage 
                                                 
bargaining  right  forever,”  N.L.R.B.  v.  Roll  &  Hold  Warehouse  &  Distrib. 
Corp., 162 F.3d 513, 518 (7th Cir. 1998), such a failure is a good indication 
that the parties did not intend to separate decision bargaining from effects 
bargaining under Enloe. Further, the NLRB does not develop an argument 
as to why the Photography Department settlement agreement shows an 
intention  to  separate  effects  from  decisions;  the  settlement’s  effects‐bar‐
gaining provision could also be understood as a concession to PFAC to 
settle  the  dispute,  and  not  as  a  wider  indication  of  what  the  2006  CBA 
meant. In fact, the notice to employees generated by the settlement is ex‐
pressly limited to the effects of credit‐hour changes “in the Photography 
Department.” This settlement is not sufficient to demonstrate that the par‐
ties intended to treat the two types of bargaining separately.      
      7  Additionally,  Columbia  twice  attempted  to  insert  explicit  effects‐

bargaining waivers into the proposed management‐rights clause during 
the 2010–2011 negotiations. PFAC argues that the correct interpretation of 
this bargaining posture reveals that Columbia never believed that it actu‐
ally had obtained an effects‐bargaining waiver from PFAC. However, the 
rejected modifications can also be understood as attempts by Columbia to 
clarify its pre‐existing rights using exceedingly clear waiver language. In 
the context of the 2010 Photography Department lawsuit and the negotia‐
tions underlying this lawsuit, such a goal would have been understanda‐
ble. This Court therefore declines to interpret these contract‐modification 
attempts as definitive evidence of the parties’ intent to treat effects bar‐
gaining and decision bargaining separately.    
14                                                  Nos. 16‐2080 & 16‐2026 

in effects bargaining. Further, the CBA did not indicate sepa‐
rate treatment of effects bargaining and decision bargaining. 
Therefore, Columbia was not under any further obligation to 
bargain with PFAC over the effects of the credit‐hour reduc‐
tions. The college had already satisfied its statutory bargain‐
ing duty on this issue when it negotiated and entered into the 
2006 CBA.8  
      B. Bargaining Expenses 
    Columbia does not contest on appeal that it failed to ade‐
quately negotiate for a successor CBA in 2012. For “the vast 
majority  of  bad‐faith  bargaining  violations,”  the  traditional 
remedies of a bargaining order, “cease‐and‐desist order[,] and 
the posting of a notice[] will suffice to induce a respondent to 
fulfill  its  statutory  obligations.”  Frontier  Hotel  &  Casino,  318 
NLRB 857, 859 (1995). However,  
           [i]n cases of unusually aggravated misconduct, 
           …  where  …  substantial  unfair  labor  practices 
           have infected the core of a bargaining process to 
           such an extent that their “effects cannot be elim‐
           inated  by  the  application  of  traditional  reme‐
           dies,” an order requiring the respondent to re‐
           imburse the charging  party for negotiation ex‐
           penses is warranted … .  
Id.  (quoting  N.L.R.B.  v.  Gissel  Packing  Co.,  395  U.S.  575,  614 
(1969)).  
                                                 
      8  Because  we  decide  that  Columbia  had  no  further  duty  to  bargain 

under Chicago Tribune, we do not address whether the effects of the credit‐
hour reductions were inevitable consequences of a permissible managerial 
decision under Fresno Bee, 339 NLRB 1214, or whether Columbia would 
have succeeded under the NLRB’s version of waiver analysis.  
Nos. 16‐2080 & 16‐2026                                        15

    The NLRB awarded bargaining expenses to PFAC under 
this  standard,  partially  relying  on  conduct  that  Columbia 
does not challenge on appeal, but also on Columbia’s behav‐
ior  during  the  effects‐bargaining  negotiations.  Because  we 
conclude that Columbia was not obligated to engage in such 
bargaining, we vacate the award of bargaining expenses and 
remand to the NLRB to decide whether such a remedy is still 
warranted  in  this  case  without  considering  the  effects‐bar‐
gaining behavior.  
                          III. Conclusion 
    For the foregoing reasons, we GRANT Columbia’s petition 
for review, and GRANT in part and DENY in part the NLRB’s 
application for enforcement of the Board’s order. We VACATE 
the order’s effects‐bargaining and negotiation‐expense com‐
ponents, summarily enforce the remainder, and REMAND for 
further proceedings consistent with this opinion.  
16                                         Nos. 16‐2080 & 16‐2026 

    HAMILTON, Circuit Judge, concurring. Judge Flaum’s opin‐
ion for the court applies correctly this circuit’s precedents on 
“effects bargaining.” See, e.g., Chicago Tribune Co. v. NLRB, 974 
F.2d 933 (7th Cir. 1992). The Board quite deliberately chose not 
to follow this circuit’s precedents in this case, perhaps to set 
up a test case to resolve the circuit split on the “clear and un‐
mistakable”  standard  for  waiver  on  effects  bargaining.  See 
generally  Metropolitan  Edison  Co.  v.  NLRB,  460  U.S.  693,  709 
(1983) (rejecting finding of waiver of union officials’ rights un‐
der no‐strike clause: “to waive a statutory right the duty must 
be established clearly and unmistakably”). 
    There are strong arguments in favor of the Board’s “clear 
and unmistakable” standard for waiver of bargaining rights 
on effects that management decisions have on employees. See, 
e.g.,  Provena  St.  Joseph  Medical  Center,  350  NLRB  808  (2007). 
Our different approach is settled law in this circuit, however. 
If this legal standard is to change, it will need to happen in a 
different forum. 
     On the remedial issue, even without the effects‐bargaining 
issue, the Board’s decision to impose a remedial award of ne‐
gotiating costs had ample support. Columbia College has not 
even challenged the Board’s findings that it violated the Na‐
tional Labor Relations Act by engaging in bad‐faith bargain‐
ing, by failing to meet and bargain over a successor agreement 
for  four  months,  by  failing  to  provide  the  union  with  re‐
quested  information,  by  harassing  a  union  official  and  then 
threatening her with discipline when she complained about 
it, by discriminating against the same union official, by main‐
taining  an  overly  broad  policy  on  use  of  the  college’s  com‐
puter  network,  and  by  setting  an  unlawful  precondition  to 
bargaining. Because the effects‐bargaining issue was part of 
Nos. 16‐2080 & 16‐2026                                      17 

the Board’s calculus in using its remedial discretion, I agree 
we must remand the remedial issue to the Board. There was 
plenty of other egregious conduct by the employer here, how‐
ever, and Judge Flaum’s opinion leaves the Board ample dis‐
cretion to impose that remedy again on remand.